* Mid-Year 2015 Business Update August 25, 2015 © Intersections Inc.All Rights Reserved 2015 2 Forward Looking Statements Statements in this presentation relating to future plans, results, performance, expectations, achievements and the like are considered “forward-looking statements.”You can identify forward-looking statements by the fact that they do not relate strictly to historical or current facts. These statements may include words such as “anticipate,” “estimate,” “expect,” “project,'' “plan,” “intend,” “believe,” “may,” “should,” “can have,” “likely” and other words and terms of similar meaning in connection with any discussion of the timing or nature of future operating or financial performance or other events.Those forward-looking statements involve known and unknown risks and uncertainties and are subject to change based on various factors and uncertainties that may cause actual results to differ materially from those expressed or implied by those statements, including the impact of the regulatory environment on our business, including the investigation or examination of our financial institution clients and the continuing attention by the Consumer Financial Protection Bureau and other regulatory agencies to our industry; the continued dependence on a small number of financial institutions to service our U.S. financial institution customer base; our ability to execute our strategy and previously announced transformation plan; our incurring additional restructuring and/or impairment charges; the timing and success of new product launches, including our Identity Guard® and VOYCE™ and Voyce Pro™ platforms, adjustments in investments in our IDENTITY GUARD® and insurance services businesses and other growth initiatives; our ability to control costs; and our needs for additional capital to grow our business, including our ability to maintain borrowing availability under our loan agreement or seek additional sources of debt financing.Factors and uncertainties that may cause actual results to differ include but are not limited to the risks disclosed under “Forward-Looking Statements,” “Item 1. Business—Government Regulation” and “Item 1A. Risk Factors” in the Company’s most recent Annual Report on Form 10-K, and in its recent Quarterly Reports on Form 10-Q and other filings with the U.S. Securities and Exchange Commission. The Company undertakes no obligation to revise or update any forward-looking statements unless required by applicable law. Please see the company’s release and website at www.intersections.com for additional details on quarterly results. 3 Second Quarter 2015 Results 4 •Identity Guard® is our flagship platform for growth with notable increases in revenue and subscribers. •Two recent financial institution client losses negatively impacted our Canadian business. •U.S. financial institution subscribers continue to provide substantial revenue and cash flow from declining subscriber base. Revenue Through June 30, ($millions) Subscribers at June 30, (thousands) % Change % Change Identity Guard® 11.3% 14.5% Canadian Business -23.7% -45.8% U.S. Financial Institutions -24.4% -42.7% Sub Total -17.7% -34.6% Other Business Units -15.2% Consolidated Revenue -17.5% 2015 Mid-Year Financial Highlights - Revenue 5 (in $ millions) Three Months Ended June 30, Six Months Ended June 30, Consolidated Loss from Continuing Operations before Income Taxes Non-cash impairment charges (a) Adjusted EBITDA (b) Cash and cash equivalents (a)Non-cash impairment charge related to the remeasurement of our long-term investment in
